Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/28/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 1 that the combination of Vak and Gotanda prior art, does not teach the limitation of “wherein a ratio of a volume of the solution coated on the first electrode to the volume of the closed drying system is from 1:1,000 to 1:5,000.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Vak and Gotanda prior art, which teaches the recited limitation as follows:
Vak teaches drying the photoactive layer in a closed drying system having a constant volume (note:  Vak teaches gas-quenching drying technique which comprise the rapid cooling and drying of the applied layer(s) using a drying gas, such as nitrogen, argon or other inert gas is necessarily required to be a closed drying system having a constant volume in order to control the amount of inert gas and prevent the entrance of ambient air into the chamber) (see Vak, Fig.1 as shown below, ¶ [0021], ¶ [0157]- ¶ [0158], and ¶ [0191]- ¶ [0192]). Therefore, using a lager, or a medium, or a smaller drying system chamber does not result new or unexpected result on the device since using a lager, a medium, or a smaller oven to warm water not resulting new or unexpected result on the water.

Hence, one of ordinary skill in the art would have been able to carry out to choice the available drying system chamber for drying the photoactive layer.
Furthermore, Before effective filing date of the claimed invention the disclosed photoactive layer formed by coating a solution including a photoactive material and a solvent on the first electrode were known to be dried in the chamber/container in order to obtain a photoelectric conversion element having a high efficiency and a large area.
For support see Gotanda, which teaches wherein photoactive (photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode were known to be dried in the chamber/container (see Gotanda, Figs.1-3 as shown below, ¶ [0001], ¶ [0004]- ¶ [0007], ¶ [0048]- ¶ [0054], and ¶ [0066]- ¶ [0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Vak and Gotanda to enable photoactive (photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode to be dried in the chamber/container as taught by Gotanda in order to obtain a photoelectric conversion element having a high efficiency and a large area (see Gotanda, Figs.1-3 as shown below, ¶ [0001], ¶ [0004]- ¶ [0007], ¶ [0048]- ¶ [0054], and ¶ [0066]- ¶ [0069]). 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Vak and Gotanda prior art reference does meet all the limitation in claim 1.
Drawings
The drawing were received on 05/28/2021.  These drawing is not entered because the descriptions of the drawing has not been disclosed in the original 
Specification
Amendment to specification filed on 05/28/2021.  The amendment to the specification is not entered because the descriptions of the drawing has not been disclosed in the original disclosure e.g. relative arrangements of coater, photoactive layer, and closed drying system.
Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 19 refers back to more than one preceding independent claims 1 and 17.  See MPEP § 608.01(n).  Accordingly, the claim 19 not been further treated on the merits.
Note: dependent claim, which refers to more than one other claim (“multiple dependent claim”) shall refer to such claims in the alternative only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vak et al. (U.S. 2017/0338045 A1, hereinafter refer to Vak) in view of Gotanda (JP 2016-195147 A, hereinafter refer to Gotanda).
JP 2016195147 (A) (hereinafter refer to Gotanda) is relied upon solely for the English language translation of JP 2016-195147 A.
Regarding Claim 1: Vak discloses a method for manufacturing an organic solar cell (see Vak, Fig.1 as shown below, ¶ [0002], ¶ [0047], and ¶ [0080]), the method comprising:

    PNG
    media_image1.png
    430
    503
    media_image1.png
    Greyscale

providing a substrate (substrate such as glass, plastic) (see Vak, Fig.1 as shown above);
forming a first electrode ( transparent conductor) on the substrate (see Vak, Fig.1 as shown above);
perovskite) layer by coating a solution including a photoactive (perovskite) material and a solvent on the first electrode (see Vak, Fig.1 as shown above, ¶ [0029], ¶ [0153], and ¶ [0161]);
drying the photoactive layer in a closed drying system having a constant volume (note:  Vak teaches gas-quenching drying technique which comprise the rapid cooling and drying of the applied layer(s) using a drying gas, such as nitrogen, argon or other inert gas is necessarily required to be a closed drying system having a constant volume in order to control the amount of inert gas and prevent the entrance of ambient air into the chamber) (see Vak, Fig.1 as shown above, ¶ [0021], ¶ [0157]- ¶ [0158], and ¶ [0191]- ¶ [0192]); and 
forming a second electrode (metal or any conductor) on the photoactive layer (see Vak, Fig.1 as shown above).
Vak is silent upon explicitly disclosing the volume ratio of coated layer to the drying system chamber wherein a ratio of a volume of the solution coated on the first electrode to the volume of the closed drying system is from 1:1,000 to 1:5,000.
However, Vak teaches drying the photoactive layer in a closed drying system having a constant volume as shown above. Therefore, using a lager, or a medium, or a smaller drying system chamber does not result new or unexpected result on the device since using a lager, a medium, or a smaller oven to warm water not resulting new or unexpected result on the water.
In addition, using a lager, or a medium, or a smaller drying system chamber is completely the user choice. 

Furthermore, Before effective filing date of the claimed invention the disclosed photoactive layer formed by coating a solution including a photoactive material and a solvent on the first electrode were known to be dried in the chamber/container in order to obtain a photoelectric conversion element having a high efficiency and a large area.
For support see Gotanda, which teaches wherein photoactive (photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode were known to be dried in the chamber/container (see Gotanda, Figs.1-3 as shown below, ¶ [0001], ¶ [0004]- ¶ [0007], ¶ [0048]- ¶ [0054], and ¶ [0066]- ¶ [0069]).

    PNG
    media_image2.png
    190
    426
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    396
    media_image3.png
    Greyscale

photoelectric conversion/ perovskite structure/13) layer formed by coating a solution including a photoactive material and a solvent on the first electrode to be dried in the chamber/container as taught by Gotanda in order to obtain a photoelectric conversion element having a high efficiency and a large area (see Gotanda, Figs.1-3 as shown above, ¶ [0001], ¶ [0004]- ¶ [0007], ¶ [0048]- ¶ [0054], and ¶ [0066]- ¶ [0069]). 
Regarding Claim 3: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein a volume of the solution coated on the first electrode (transparent conductor) is greater than or equal to 0.1 µl/cm2 (1 µl/cm2) and less than or equal to 10 µl/cm2 based on an area of the substrate (see Vak, Fig.1 as shown above, ¶ [0183], and ¶ [0186]- ¶ [0187]).
Vak teaches an overlapping range of a volume of the solution coated on the first electrode (transparent conductor) as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the  volume the solution coated/feed through routine experimentation and optimization to obtain optimal or desired film quality and thickness because the volume the solution coated/feed is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-
Regarding Claim 4: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein drying the photoactive layer is performed at a temperature in a range of from 30°C and to 150°C (60°C to 120°C) (see Vak, Fig.1 as shown above and ¶ [0020]).
Vak teaches an overlapping temperature range as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the drying temperature range through routine experimentation and optimization to obtain optimal or desired film quality because the drying temperature range is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 5: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein drying the photoactive layer is performed for from 5 minutes to 30 minutes (for 10 minutes) (see Vak, Fig.1 as shown above, ¶ [0168], and ¶ [0174]).
Vak teaches an overlapping duration of drying the photoactive layer as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the duration of 
Regarding Claim 6: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein the drying system includes an inert gas (see Vak, Fig.1 as shown above, ¶ [0021], and ¶ [0158]).
Regarding Claim 7: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 6 as above. The modification of Vak further teaches wherein the inert gas is argon (Ar) or nitrogen (N2) (see Vak, Fig.1 as shown above, ¶ [0021], and ¶ [0158]).
Regarding Claim 8: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein the drying system has a relative humidity at 60°C of 30% or less (25 to 30° C and 30 to 40%) (see Vak, Fig.1 as shown above, ¶ [0180], and ¶ [0184]).
Vak teaches an overlapping ranges of drying system relative humidity as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the drying system relative humidity through routine experimentation and optimization to obtain optimal or desired film quality because the drying system relative humidity is a result-effective 
Regarding Claim 9: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein coating the solution is performed using any one selected from the group consisting of dip coating, screen printing, spray coating, slot die, bar coater, doctor blade and brush painting (see Vak, Fig.1 as shown above, ¶ [0019], and ¶ [0070]). 
Regarding Claim 10: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein the photoactive material is included in an amount of greater than or equal to 0.5% by weight and less than or equal to 10% by weight of the solution (0.01 to 20 wt %) (see Vak, Fig.1 as shown above, ¶ [0052], and ¶ [0111]). 
Vak teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the photoactive material is included in a solution through routine experimentation and optimization to improve the processability of perovskite solution because the photoactive material is included in a solution is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the 
Regarding Claim 11: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein the solvent is one selected from the group consisting of chloroform, chlorobenzene, orthodichlorobenzene, xylene, toluene, cyclohexane and 2-methylanisole, or a mixed solvent of 2 or more thereof (see Vak, Fig.1 as shown above, ¶ [0113], and ¶ [0180]). 
Regarding Claim 15: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 1 as above. The modification of Vak further teaches wherein air outside of the closed drying system is not supplied into the closed drying system while dryring the photoactive layer (note:  Vak teaches gas-quenching drying technique which comprise the rapid cooling and drying of the applied layer(s) using a drying gas, such as nitrogen, argon or other inert gas is necessarily required to be a closed drying system having a constant volume in order to control the amount of inert gas and prevent the entrance of ambient air into the chamber) (see Vak, Fig.1 as shown above, ¶ [0021], ¶ [0157]- ¶ [0158], and ¶ [0191]- ¶ [0192]).
Regarding Claim 16: Vak as modified teaches a method for manufacturing an organic solar cell as set forth in claim 15 as above. The modification of Vak further teaches wherein gas inside of the closed drying system does not exhaust to the outside of the closed drying system while drying the photoactive layer (note:  Vak teaches gas-quenching drying technique which comprise the rapid cooling and drying of the applied layer(s) using a drying gas, such as nitrogen, argon or other inert gas is necessarily required to be a closed drying system having a constant volume in order to control the amount of inert gas and prevent the entrance of ambient air into the chamber) (see Vak, Fig.1 as shown above, ¶ [0021], ¶ [0157]- ¶ [0158], and ¶ [0191]- ¶ [0192]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vak et al. (U.S. 2017/0338045 A1, hereinafter refer to Vak) and Gotanda (JP 2016-195147 A, hereinafter refer to Gotanda) as applied to claim 1 above, and further in view of Cha et al. (U.S. 9,412,959 B1, hereinafter refer to Cha).
JP 2016195147 (A) (hereinafter refer to Gotanda) is relied upon solely for the English language translation of JP 2016-195147 A.
Regarding Claim 12: Vak discloses a method for manufacturing an organic solar cell as applied to claim 1 above. Vak is silent upon explicitly disclosing wherein the solution includes one, two or more additives selected from the group consisting of 1,8-diiodooctane (DIO), octanedithiol, diphenyl ether, trichlorobenzene and 1-chloronaphthalene.
Before effective filing date of the claimed invention the disclosed material were known in order to form improve photovoltaic conversion efficiency of the solar cell.
For support see Cha, which teaches wherein the solution includes one, two or more additives selected from the group consisting of 1,8-diiodooctane (DIO), octanedithiol, diphenyl ether, trichlorobenzene and 1-chloronaphthalene (see Cha, Figs.1-2, and col.1, lines 15-67).
In re Leshin, 125 USPQ 416.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vak et al. (U.S. 2017/0338045 A1, hereinafter refer to Vak).
Regarding Claim 17: Vak discloses a method for manufacturing an organic solar cell (see Vak, Fig.1 as shown above, ¶ [0002], ¶ [0047], and ¶ [0080]), the method comprising:
providing a substrate (substrate such as glass, plastic) (see Vak, Fig.1 as shown above);
forming a first electrode ( transparent conductor) on the substrate (see Vak, Fig.1 as shown above);
forming a photoactive (perovskite) layer by coating a solution including a photoactive (perovskite) material and a solvent on the first electrode (see Vak, Fig.1 as shown above, ¶ [0029], ¶ [0153], and ¶ [0161]);
drying the photoactive layer in a drying space having a constant volume, wherein, while drying the photoactive layer, air outside of the drying space is not supplied into the drying space and gas inside of the drying space does not exhaust to note:  Vak teaches gas-quenching drying technique which comprise the rapid cooling and drying of the applied layer(s) using a drying gas, such as nitrogen, argon or other inert gas is necessarily required to be a closed drying system having a constant volume in order to control the amount of inert gas and prevent the entrance of ambient air into the chamber) (see Vak, Fig.1 as shown above, ¶ [0021], ¶ [0157]- ¶ [0158], and ¶ [0191]- ¶ [0192]); and 
forming a second electrode (metal or any conductor) on the photoactive layer (see Vak, Fig.1 as shown above).
Regarding Claim 18: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 17 as above. Vak further teaches wherein the photoactive material is included in an amount of greater than or equal to 0.5% by weight and less than or equal to 10% by weight of the solution (0.01 to 20 wt %) (see Vak, Fig.1 as shown above, ¶ [0052], and ¶ [0111]). 
Vak teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the photoactive material is included in a solution through routine experimentation and optimization to improve the processability of perovskite solution because the photoactive material is included in a solution is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 19: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 17 as above. Vak further teaches wherein the organic solar cell of Claim 1, wherein drying the photoactive layer is performed at. a temperature in a range of from 30°C and to 150°C (60°C to 120°C) (see Vak, Fig.1 as shown above and ¶ [0020]).
Vak teaches an overlapping temperature range as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the drying temperature range through routine experimentation and optimization to obtain optimal or desired film quality because the drying temperature range is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05  
Regarding Claim 20: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 17 as above. Vak further teaches wherein a volume of the solution coated on the first electrode (transparent conductor) is greater than or equal to 0.1 µl/cm2 (1 µl/cm2) and less than or equal to 10 µl/cm2 based on an area of the substrate (see Vak, Fig.1 as shown above, ¶ [0183], and ¶ [0186]- ¶ [0187]).
Vak teaches an overlapping range of a volume of the solution coated on the first electrode (transparent conductor) as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the  volume the solution coated/feed through routine 
Regarding Claim 21: Vak discloses a method for manufacturing an organic solar cell as set forth in claim 17 as above. Vak is silent upon explicitly disclosing wherein a ratio of a volume of the solution coated on the first electrode to the volume of the drying space is from 1:1,000 to 1:5,000.
However, Vak teaches drying the photoactive layer in a closed drying system having a constant volume as shown above. Therefore, using a lager, or a medium, or a smaller drying system chamber does not result new or unexpected result on the device since using a lager, a medium, or a smaller oven to warm water not resulting new or unexpected result on the water.
In addition, using a lager, or a medium, or a smaller drying system chamber is completely the user choice. 
Hence, one of ordinary skill in the art would have been able to carry out to choice the available drying system chamber for drying the photoactive layer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BITEW A DINKE/Primary Examiner, Art Unit 2896